MeebimoN, J.
The witness for the State sought to be impeached by the cross-examination, might have declined to answer the questions asked in respect to the pocket-book, because they tended to expose him to a criminal prosecution. He, however, chose to answer them, and his admissions tended very strongly to prove that he had stolen the pocket-book, as implied by the questions put to him, and the prisoner got the benefit of that discrediting fact.
The question suggested to the jury, arguendo, by the counsel for the State in the course of his argument, of which complaint is made, was not strictly a proper one, but any possible undue weight it may have had upon the minds of the jury, was sufficiently counteracted by the interruption at the time, made by the prisoner’s counsel. It seems the Court thought so, and hence it declined to comment to the jury on a matter, at *862most, of slight importance. It was the duty of the presiding Judge to'watch the course of the argument to the jury, and see that no injustice arising from it was done to the prisoner or the State, and it must be presumed, nothing to the contrary appearing, that he did so. The abuse of privilege of counsel in the argument to the jury, is never ground for a new trial, except when such abuse was gross, and probably injured the party complaining, and was not properly checked and corrected by the Court. The supervision of the trial, including the argument to the jury, must be left largely to the sound discretion of the presiding Judge. State v. Suggs, 89 N. C., 527; State v. Bryan, Ibid,., 531; State v. Davis, 92 N. C., 764.
The juror supposed to have been insane, was duly chosen and sworn. It is not found as a fact, nor does it appear in evidence before the Court, on the motion for a new trial, that he was insane while he sat as a juror on the'trial. The prisoner simply inferred that he was, because he became so very shortly after-wards. If he became insane, as suggested, this was a matter properly addressed to the Court, upon a motion for a new trial, to be granted or refused in its sound discretion. It was not an error to refuse to grant it that can be corrected in this Court; certainly not, in the absence of the fact to be found by the Court, that the juror was insane while sitting on the trial.
On examination of the record, we at first thought the indictment defective, in that it fails to charge that the prisoner set fire to the mill, with intent “to injure or defraud” some person. But we find that the statute, (Acts 1885, ch. 66), repeals so much of the statute, (The Code, §985. sub-section 6), as made such allegation necessary.
There is no error. To the end that further proceeding may be taken in the action in the Superior Court according to law, let this opinion be certified to that Court. It is so ordered.
No error. Affirmed.